DETAILED ACTION
Response to Amendment
This office action is response to an amendment filed on 02/07/2022.
1.	Claims 7-26 have been amended. 
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.
In response to applicant’s respectful argument on pages 8-10 in the remarks about Rune does not teach, “first preamble format of a random access preamble” and “second preamble format of the random access preamble” of claims 7, 14 and 15. Therefore, rejection made by current prior arts for claimed limitations “a processor that identifies, based on the information related to the random access, a first preamble format, a second preamble format, and random access channel resources” should be withdrawn. In response, examiner disagrees with the applicant. The examiner’s interpretation of “first preamble format of a random access preamble” and “second preamble format of the random access preamble” are using two different preamble formats or using two different preamble arrangements of a random access preamble. The applicant did not define clearly in claim 7 about using different PRACH preamble formats A (A1, A2, A3), B (B1, B2, B3) and C (C1, C2, C3). Therefore, Rune’s teaching in paragraph 76 about using NR-PSS and NR-SSS with random access preamble (RA) is taken as using a random access preamble with two different arrangements or formats and using a random access preamble message for triggering is read as using the first and second format of the random access preamble. His teaching in paragraph 157 is 
In response to applicant’s respectful argument on pages 9-10 in the remarks about secondary prior art Cheng fails to comply with primary prior art Rune for independent claim 7 for the same limitation discussed above.Therefore, current prior arts rejection should be withdrawn. In response to applicant’s argument about Cheng, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cheng in combination with Rune teach claimed invention. 
In response to applicant’s respectful arguments in the remarks about dependent claims 8, 12-13, 19 and 23, these claims depend on independent claims those do not overcome with current prior arts rejection, therefore, applicant’s arguments about these claims are not persuasive and these claims cannot be allowed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 14-15 are rejected under 35 U.S.C 103 (a) as being unpatentable over Rune et al.(hereinafter, “Rune”; 20200119800) in view of Cheng et al. (hereinafter, “Cheng”; 10897295).
In reference to claim 7, 
Rune teaches a terminal for communicating with a base station apparatus, the terminal comprising: a receiver (fig. 7a, element 71RF, receiver circuitry 71, paragraph 157); that receives (broadcast is interpreted as receiving by an UE, paragraph 76); information (other SI, paragraph 76); related to random access (triggered by random access preamble, paragraph 76);
a processor (processing circuitry, paragraph 158); that identifies (broadcast, delivered or demanded is read as received or identified, paragraph 76), based on the information (other SI, paragraph 76); related to the random access (triggered by random access preamble, paragraph 76), a first preamble format of a random access preamble  (paragraph 76, NR-PSS is equated to first preamble format, using a random access preamble for triggering teaches this limitation), a second preamble format of the random access preamble (paragraph 76, NR-SSS is equated to second preamble format, using a random access preamble for triggering teaches this limitation), and 
Rune does not teach explicitly about using a random access channel resources; a transmitter that transmits a random access preamble using the random access channel resources, wherein the transmitter transmits the random access preamble using a last resource in a time domain of the random access channel resources and the second preamble format, and the transmitter transmits the random access preamble using a resource other than the last resource in the time domain and the first preamble format.
Cheng teaches random access channel resources (fig. 17, element “BS RCEPTION”, “BEAM#3”, RA opportunity interval corresponding to beam 3, column 14, lines 24-46);
a transmitter (fig. 18, elements 1814 or 1810 or 1812,column 15, lines 36-62, interfaces 1810, 1812, 1814); that transmits (transmit, column 14, lines 24-46); the random access preamble( a random access preamble, column 14, lines 24-46); using the random access channel resources (fig. 17, element “BS RCEPTION”, “BEAM#3”, beam 3,column 14, lines 24-46), 
wherein the transmitter (fig. 18, elements 1814 or 1810 or 1812,column 15, lines 36-62, interfaces 1810, 1812, 1814); transmits (transmit, column 14, lines 24-46); the random access preamble (a random access preamble, column 14, lines 24-46); using a last resource (fig. 3,  element, “BEAM#3”, SSS, column 9, lines 22-31) in a time domain (figure 3 teaches using time domain); of the random access channel resources (fig. 17, element “BS RCEPTION”, “BEAM#3”, RA opportunity interval corresponding to beam 3, column 14, lines 24-46); and the second preamble format (fig. 3, element, “BEAM#3”, SSS, column 9,lines 22-31), and 
the transmitter (fig. 18, elements 1814 or 1810 or 1812, column 15, lines 36-62, interfaces 1810, 1812, 1814); transmits (transmit, column 14, lines 24-46); the random access preamble (a random access preamble, column 14,lines 24-46);using a resource other than the last resource (different numbers of TX and RX beams in column 14,line 24-46 is interpreted as using other beams besides BEAM#3); in the time domain (figure 3 teaches using time domain procedure); and the first preamble format (fig. 3, element, “BEAM#3”, PSS, column 9, lines 22-31). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rune to use a random access channel resources; a transmitter that transmits a random access preamble using the random access channel resources, wherein the transmitter transmits the random access preamble using a last resource in a time domain of the random access channel resources and the second preamble format, and the transmitter transmits the random access preamble using a resource other than the last resource in the time domain and the first preamble format as taught by Cheng because it would allow beam indexing reference signal design for initial access for a transmitter and a receiver to perform periodic beam-tracking operations after link establishment so that beam directions can be adjusted to compensate for changes in the condition of the air interface and/or relative positioning of the transmitter and receiver.
In reference to claim 8, 

Cheng teaches wherein the processor (fig. 18, element 1804, a processor, column 15,lines 36-62); identifies (successfully receives, column 14, lines 24-36), based on the information (SS block 3, column 14, lines 24-46); related to the random access (a random access preamble, column 14, lines 24-46), preamble formats (fig. 3, elements “BEAM#3”, PSS, SSS,PBCH, column 9,lines 22-31); respectively corresponding to the random access channel (fig. 17, element, “BS RECEPTION”, BEAM#3, RA opportunity interval corresponding to beam 3, column 14, lines 24-46); resources (fig. 3, elements “BEAM#3”, PSS, SSS,PBCH, column 9,lines 22-31). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rune to use a processor to identify based on the information related to the random access, preamble formats respectively corresponding to the random access channel resources as taught by Cheng because it would allow beam indexing reference signal design for initial access for a transmitter and a receiver to perform periodic beam-tracking operations after link establishment so that beam directions can be adjusted to compensate for changes in the condition of the air interface and/or relative positioning of the transmitter and receiver.
In reference to claim 14, 
Rune teaches a base station apparatus comprising: a processor (fig. 5a, element 52. processing circuitry, paragraph 115); that configures (broadcast, paragraph 76); information (other SI, paragraph 76); related to random access (random access preamble, paragraph 76); based on a first preamble format of a random access preamble (paragraph 76, NR-PSS is equated to first preamble format, using a random access preamble for triggering teaches this limitation), a second preamble format of the random access preamble (paragraph 76, NR-SSS is equated to second preamble format, using a random access preamble for triggering teaches this limitation), and 
a transmitter (fig. 5a, element 51, radio circuitry, paragraph 114); that transmits (broadcast, paragraph 76); the information (other SI, paragraph 76); related to random access (random access preamble, paragraph 76); and
Rune does not teach explicitly about using random access channel resources; a receiver that receives a random access preamble based on the random access channel resources, wherein the receiver receives the random access preamble based on the second preamble format in a last resource in a time domain of the random access channel resources, and the receiver receives the random access preamble based on the first preamble format in a resource other than the last resource in the time domain. 
Cheng teaches random access channel resources (fig. 17, element “BS RCEPTION”, “BEAM#3”, RA opportunity interval corresponding to beam 3, column 14, lines 24-46);
a receiver (fig. 19, element 1900, transceiver, column 16,lines 10-44); that receives (transmit a RA preamble is read as receiving by a base station, column  14,lines 24-46);a random access preamble (a RA preamble, column 14,lines 24-46) based on the random access channel resources (fig. 17, element “BS RCEPTION”, “BEAM#3”, beam 3,column 14, lines 24-46
wherein the receiver (fig. 19, element 1900, transceiver, column 16,lines 10-44); receives (transmit a RA preamble is read as receiving by a base station, column  14,lines 24-46); the random access preamble (a random access preamble, column 14, lines 24-46); based on the second preamble format (fig. 3, element, “BEAM#3”, SSS, column 9,lines 22-31); in a last resource (fig. 3,  element, “BEAM#3”, SSS, column 9, lines 22-31); in a time domain(figure 3 teaches using time domain); of the random access channel resources (fig. 17, element “BS RCEPTION”, “BEAM#3”, RA opportunity interval corresponding to beam 3, column 14, lines 24-46), and
 the receiver (fig. 19, element 1900, transceiver, column 16,lines 10-44); receives (transmit a RA preamble is read as receiving by a base station, column  14,lines 24-46); the random access preamble (a random access preamble, column 14,lines 24-46); based on the first preamble format (fig. 3, element, “BEAM#3”, PSS, column 9, lines 22-31); in a resource other than the last resource (different numbers of TX and RX beams in column 14,line 24-46 is interpreted as using other beams besides BEAM#3); in the time domain (figure 3 teaches using time domain procedure). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rune to use a receiver that receives a random access preamble based on the random access channel resources, wherein the receiver receives the random access preamble based on the second preamble format in a last resource in a time domain of the random access channel resources, and the receiver receives the random access preamble based on 
In reference to claim 15, 
Rune teaches a communication method comprising: receiving information related to random access; identifying, based on the information related to the random access, a first preamble format of a random access preamble, a second preamble format of the random access preamble (these limitations are identical to claim 14, therefore they are rejected as claim 14), and 
Rune does not teach explicitly about using random access channel resources; and transmitting a random access preamble using the random access channel resources, wherein the transmitting further transmits the random access preamble using a last resource in a time domain of the random access channel resources and the second preamble format, and the transmitting further transmits the random access preamble using a resource other than the last resource in the time domain and the first preamble format. 
Cheng teaches random access channel resources; and transmitting a random access preamble using the random access channel resources, wherein the transmitting further transmits the random access preamble using a last resource in a time domain of the random access channel resources and the second these limitations are identical to claim 14, therefore they are rejected as claim 14). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rune to use a random access channel resources; and transmitting a random access preamble using the random access channel resources, wherein the transmitting further transmits the random access preamble using a last resource in a time domain of the random access channel resources and the second preamble format, and the transmitting further transmits the random access preamble using a resource other than the last resource in the time domain and the first preamble format. 
Claims 12-13, 19 and 23 are rejected under 35 U.S.C 103 (a) as being unpatentable over Rune et al.(hereinafter, “Rune”; 20200119800) in view of Cheng et al. (hereinafter, “Cheng”; 10897295) and in further view of SVDMAN et al. (hereinafter, “SVEDMAN”; 20180359653).
In reference to claims 12 and 19, 
Rune and Cheng do not teach explicitly about the apparatus of claim 12.
SVEDMAN teaches wherein the receiver (one or more processor, paragraph 203); receives (received, paragraph 168); the information (SIB2, paragraph 168); related to the random access (random access resources, paragraph 168); using a physical downlink shared channel (PDSCH) Physical Downlink Shared Channel (PDSCH, paragraph 168). 

In reference to claims 13 and 23, 
Rune and Cheng do not teach explicitly about the apparatus of claim 13.
SVEDMAN teaches wherein the receiver (one or more processor, paragraph 203);receives (received, paragraph 168); the information (SIB2, paragraph 168); related to the random access (random access resources, paragraph 168); using system information (SIB2, paragraph 168). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rune and Cheng to use a system information for receiving any information related to random access information as taught by SVEDMAN because it would allow selecting a random access resource from the plurality of random access resources for transmitting a random access signal to at least one of the one or more TP's based on derived synchronized signals and synchronized  reference signals by using a measurement procedure for plurality of random access resources.   
Allowable Subject Matter
s 9-11, 16-18, 20-22 and 24-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20200119800………………paragraphs 71. 76 and 157.
10897295……………………column 9, lines 22-31, column 14, lines 24-46 and column 15, lines 36-62.
20180359653………………. paragraphs 168 and 203.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466